Citation Nr: 0826223	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to payment of burial expenses of deceased 
veteran under 38 C.F.R. § 3.1600.  

2.  Entitlement to burial benefits based on service 
connection for the cause of death as a result of exposure to 
mustard gas.  


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1955 
to October 1959.  The veteran died in September 2005.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder reveals that the veteran was a 
Medical Research Volunteer at the United States Army Chemical 
Warfare Laboratory in Maryland for a period of several weeks 
in April 1958.  A Veterans Benefits Administration training 
letter dated in September 2006 provides guidance for 
requesting information regarding a veteran's exposure to 
Chemical and Biological Warfare agents during their service 
in the "Chemical, Biological, Radiological, Nuclear, and 
Explosives (CBRNE) database."  According to the September 
2006 training letter, the CBRNE database contains the names 
of several thousand service members who were exposed to one 
or more of at least 140 chemical or biological agents during 
tests conducted at Edgewood Arsenal in Maryland."  The RO 
requested information regarding the veteran's exposure to 
harmful agents by correspondence dated in January 2007.  A 
negative response was received in January 2007 in which it 
was noted that the veteran was "never actually in a test" 
while a medical research volunteer at the Edgewood Arsenal.

It appears that the RO readjudicated the appellant's claim in 
January 2007 in response to this new information and provided 
her with a supplemental statement of the case (SSOC).  
However, only the January 2007 cover letter and not the SSOC 
is of record in the claims file.  Therefore, this case must 
be remanded to the RO so that it may associate a copy of the 
January 2007 SSOC with the claims folder.  This process is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.
 
Accordingly, the case is REMANDED for the following action:

The RO must associate a copy of the 
January 2007 Supplemental Statement of the 
Case (SSOC) with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




